Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: It is agreed, based on the current preponderant evidence of record, that the prior art, including the cited Fishback (5,837,742), is (a.) in the case of claims 1-7 and 22, insufficient in its teaching or fair suggestion of selecting and utilizing non-reactive silicon surfactant as claimed in the foaming systems as claimed based on and having (i.) the solubility criteria as defined by the claims or (ii.) the solubility and turbidity criteria as defined by the claims, and (b.) in the case of claims 8-14, insufficient in its teaching or fair suggestion of the use of non-reactive silicon surfactant having solubility and turbidity criteria as defined by the claims in amounts as defined by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/Primary Examiner, Art Unit 1765